ORDER
PER CURIAM.
Mac Allen Edwards appeals a summary judgment denying his theft, fraud, and negligence claims against his former employer, Swift Transportation Company, Inc. (Swift) for complying with a Notice of Levy from the Internal Revenue Service. We affirm the summary judgment because Swift had immunity from Edwards’ claims pursuant to 26 U.S.C. 6332(e). The parties have been provided with a Memorandum further explaining the reasons for our decision because a published opinion would have no precedential value.
Affirmed. Rule 84.16(b).